EXHIBIT 10.3
(AMERICAN COMMERCIAL LINES LOGO) [c65630c6563002.gif]
July 19, 2011
David Huls
11165 Alameda Avenue
Inver Grove Heights, MN 55077

RE:   Employment Agreement

Dear David:
We are pleased to extend to you an offer of employment as Senior Vice President
and Chief Financial Officer. You will report to Michael Ryan, President and
Chief Executive Officer. Following are the terms and conditions of our offer.
BASE PAY COMPENSATION
Your base annualized salary will be $305,000. It will be paid in accordance with
the Company’s regular payroll process and procedures and will be subject to all
applicable withholdings.
INCENTIVE PAY COMPENSATION
You will be eligible to participate in the Company’s Annual Incentive
Compensation (“AIC”) Plan that provides an “on-target” bonus equal to sixty-five
(65%) of your base salary. Any 2011 incentive bonus that may be payable will be
prorated based on your service with the Company.
PARTICIPATION PLAN
You will be eligible to participate in the Finn Holding Corporation
Participation Plan, subject to the terms and conditions of the Plan. You will
receive a grant award of performance units equal to 8.75% of the total employee
performance units allocated to the Plan.
VACATION
You will be entitled to four (4) weeks of accrued paid vacation per calendar
year.
BENEFITS
Thirty (30) calendar days after your date of hire you and your qualified
dependents will be eligible to participate in the Company’s health and welfare
insurance programs that provide medical, dental and vision benefits. In
addition, the Company provides life and accidental death and dismemberment
insurance, short-term disability salary continuance, and long-term disability
insurance following thirty (30) calendar days after your date of hire.
To assist with your transition from PBH, the Company will reimburse you for the
cost of COBRA expenses from your current carrier less the family coverage
premium of the ACL benefit plan for thirty days prior to your participation in
ACL plan.
Please note that the health and welfare benefits program including carriers,
plan features and contributions are subject to change from time to time.
American Commercial Lines

 



--------------------------------------------------------------------------------



 



(AMERICAN COMMERCIAL LINES LOGO) [c65630c6563002.gif]
RETIREMENT
Thirty (30) calendar days after your date of hire you will be eligible to
participate in the Company’s savings and retirement 401(k) plan. This plan,
which provides a Company matching contribution, allows participants to direct,
on a pre- and post tax basis, income to the plan for long-term investment
retirement purposes. Please note that the savings and retirement 401(k) plan
including administrator, investment vehicles, fees, and the Company matching
contribution are subject to change from time to time.
BUSINESS EXPENSES
All reasonable and necessary business travel, lodging, meals and other related
business expenses incurred by you in the course of performing your duties shall
be reimbursed.
CELL PHONE
ACL will reimburse your reasonable business expenses associated with the use of
your personal cell phone.
RELOCATON EXPENSES
As provided by the Company’s Relocation Policy, you will be eligible to receive
relocation assistance to include reimbursement of reasonable transaction closing
costs (e.g., legal fees, bank points, realtor commissions) associated with the
sale of your home in Inver Grove Heights, MN and the purchase of new home in the
greater Jeffersonville, IN area. In addition, you will be reimbursed for all
reasonable IRS tax qualified and non-qualified expenses related to the full
service transport of household goods and temporary living accommodations. Note
non-qualified IRS relocation expenses, which are subject to tax withholding and
reporting, will be grossed-up.
Commuting costs and temporary living expenses will be reimbursed for a period of
twelve months. These costs will include the following:

§   Weekly flights home to MN, with flight times to accommodate office presence
from 8AM Monday through EOD Thursday (with Friday to be worked from home office)
or noon Monday to noon Friday. With no incremental cost to ACL this weekly
flight can be arranged as a coach class flight from MN to Louisville to
accommodate the travel of Mrs. Huls;   §   Temporary living in an apartment in
Louisville area, which includes the cost of associated utilities;   §  
Transportation costs to / from Minneapolis and Louisville airports to include
either taxi or parking charges in these respective locations as well as local
transportation during the commuting period in the Louisville area.   §   For
purposes of house-hunting, travel costs for four trips during the commute period
may be made, for which ACL will purchase 3 coach class tickets with at least two
weeks advance notice.

All items not specifically addressed via this letter will be subject to the
provisions of the Relocation Policy.
PRE-EMPLOYMENT SCREEN
This employment offer is contingent upon successful completion of a background
investigation and pre-employment drug screen.
American Commercial Lines

 



--------------------------------------------------------------------------------



 



(AMERICAN COMMERCIAL LINES LOGO) [c65630c6563002.gif]
SEVERANCE
In the event that your employment is terminated without cause the Company shall
pay to you an amount equal to twelve (12) months of your then current base
salary. Any payments made by the Company shall be governed and administered by
the Company’s Severance Policy and (a) be subject to appropriate withholdings
and deductions, (b) be paid to you in periodic installments in accordance with
the Company’s regular payroll schedule, and (c) be contingent upon you executing
a mutually acceptable severance agreement and release.
AT WILL EMPLOYMENT
Your employment is at will, and either you or the Company may terminate the
employment relationship at any time with or without cause. We ask that you give
us at least two (2) weeks’ notice if you wish to terminate your employment.
RETURN OF COMPANY PROPERTY
Upon termination of your employment for any reason, you agree to return all
documents, property, software, materials, information and other records of ACL
or a Platinum Equity LLC affiliate or Platinum Equity LLC (individually and
collectively, the “Group”), and all copies therefore, within your possession,
custody or control, including but not limited to any material containing trade
secrets or confidential information of the Group.
TRADE SECRETS/CONFIDENTIALITY
You agree not to disclose any trade secrets or confidential information of the
Group to anyone else and to hold this information in confidence and use it
solely on a need-to-know basis in the course of performing services for the
Group. Except in the performance of services for the Group, you will not
reproduce, distribute, transmit, reverse engineer, decompile, disassemble, or
transfer, directly or indirectly, in any form, or for any purpose, any trade
secrets or confidential information of the Group. The obligations of this
paragraph shall continue during the term of your employment with the Group and
(i) with respect to trade secrets, for so long as such information constitutes a
trade secret under applicable law, and (ii) with regard to confidential
information, for a period of three (3) years after the termination of your
employment for any reason. As used in this letter, the term “trade secrets”
means any information (whether or not reduced to writing and including any
information recorded by any means) of or concerning the Group or any of their
respective officers, directors, owners, employees, licensors, suppliers,
customers or joint venture partners that derives economic value, actual or
potential, by not being generally known to, and not being readily ascertainable
by proper means by others, including, without limitation: information contained
in any prospect list, employee list, contact list or other database; information
concerning banking or investment banking relationships; information included in
any non-public documentation concerning transactions completed by the Group
(including information included in any “bound volumes” and document clips);
information concerning the terms of any debt or equity financings; information
concerning compensation and other employment policies and practices; information
concerning the business methods, ownership, operations, financial performance,
assets or liabilities (including contingent liabilities) of the Group;
information concerning strategic, financial, marketing or product plans;
technical data; and computer programs.
NON-SOLICITATION
You agree that, except with the Group’s written consent, for a period of twelve
(12) months immediately following termination of your employment with the Group
for any reason, you will not, directly or indirectly, either for your own
account or for or on behalf of any other person or entity, call upon, contact or
attempt to effect any transaction with any acquisition candidate, customer or
prospect that was being pursued by the Group (or of which you otherwise became
aware or with which you had any contact) during the six (6) month period
immediately preceding the termination of your employment. You also
American Commercial Lines

 



--------------------------------------------------------------------------------



 



(AMERICAN COMMERCIAL LINES LOGO) [c65630c6563002.gif]
agree that you will not contact, solicit or recruit, or assist others in
contacting, soliciting or recruiting for employment, any person who is or was an
employee of the Group during the six (6) month period immediately preceding the
termination of your employment, in an attempt to have such person terminate
their employment relationship with terminate their employment relationship with
the Group or to work in any capacity in any other corporation, association, or
entity or business.
EXISTING AGREEMENT VIOLATION
You warrant that your employment by the Company does not violate any existing
agreement between you and any third party, nor will your employment with the
Company constitute a violation of any non-compete, confidentiality or
non-disclosure agreement.
GENERAL
You agree that the provisions of this letter are severable; and, if any portion
thereof shall be declared unenforceable, the same shall not affect the
enforceability of all other provisions hereof. It is the intent of the parties
to this letter that if any portion of this letter contains provisions which are
held to be unreasonable, then in such event, a court shall fix the terms of such
agreement or shall enforce the terms and provisions hereof to the extent deemed
reasonable by the court.
I look forward to the contributions you will make to the Company. Enclosed are
two copies of this letter. Please sign both copies and return one to me.
Sincerely,

     
/s/ Michael Ryan
 
Michael Ryan
   
President and Chief Executive Officer
   
American Commercial Lines (ACL)
   

By signing below, I agree to accept employment with ACL under the terms outlined
herein. I acknowledge and agree that my employment with ACL does not breach any
agreements with any other employer and I further agree to maintain the secrecy
of, and not to use in any way, any confidential or proprietary information or
trade secrets belonging to any other employer in the performance of my duties
for ACL. I agree that I am not subject to any confidentiality or non-compete
agreement that might be violated by accepting this Offer or that restrict my
ability to fully perform my job with the Company. I understand and agree that
this letter is provided for information purposes only and does not guarantee
employment for any definite duration. I understand that my employment with the
Company is at will and either party can terminate this relationship at any time
with or without cause. I acknowledge that this offer letter represents the
entire agreement between me and the Company and that no verbal or written
agreements, promises or representations that are not specifically stated in this
offer are or will be binding on the Company.

         
     /s/ David Huls
  7-27-11          
David Huls
  Date    

American Commercial Lines

 